[Cite as In re C.M., 2022-Ohio-4707.]


                                       COURT OF APPEALS
                                    FAIRFIELD COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


 IN THE MATTER OF: C.M.                        JUDGES:
                                               Hon. Earle E. Wise, Jr., P.J.
                                               Hon. William B. Hoffman, J.
                                               Hon. Patricia A. Delaney, J.

                                               Case Nos. 2022 CA 00029 &
                                                         2022 CA 00030


                                               OPINION




 CHARACTER OF PROCEEDINGS:                     Appeal from the Fairfield County Court of
                                               Common Pleas, Juvenile Division Case
                                               No. 2021 AB 35


 JUDGMENT:                                     Affirmed

 DATE OF JUDGMENT ENTRY:                       December 27, 2022


 APPEARANCES:


 For Appellee - State of Ohio                  For Appellant – J.M. (Father)

 R. KYLE WITT                                  DAVID TAWNEY
 Fairfield County Prosecuting Attorney         117 West Main Street – Suite #208
                                               Lancaster, Ohio 43130
 GENYLYNN COSGROVE
 Assistant Prosecuting Attorney                For Appellant – M.M. (Mother)
 239 West Main Street – Suite #101
 Lancaster, Ohio 43130                         WILLIAM HOLT
                                               2140 Lancaster-Newark Road, N.E.
                                               Lancaster, Ohio 43130
Fairfield County, Case Nos. 2022 CA 00029 & 2022 CA 00030      2


Guardian ad Litem                        For C.M.

THOMAS GORDON                            ROSSIA MERANDA
3135 Sun Valley Drive                    33 West Main Street
Pickerington, Ohio 43147                 Newark, Ohio 43055
Fairfield County, Case Nos. 2022 CA 00029 & 2022 CA 00030                                3


Hoffman, J.
       {¶1}   In Fairfield App. No. 22CA29, appellant JM (“Father”) appeals the July 8,

2022 Judgment Entry/Orders on Objection to Magistrate’s Decision entered by the

Fairfield County Court of Common Pleas, Juvenile Division, which overruled his

objections to the magistrate’s May 18, 2022 decision, upheld said decision, terminated

Father’s parental rights with respect to his minor child (“the Child”), and granted

permanent custody of the Child to appellee Fairfield County Child Protective Services

(“FCPS”). In Fairfield App. No. 22CA30, appellant MM (“Mother”) appeals the same with

respect to the termination of her parental rights as to the Child.

                           STATEMENT OF THE CASE AND FACTS

       {¶2}   Mother and Father are the biological parents of the Child. Paternity was

presumed as Mother and Father were married at the time of the Child’s birth. On March

16, 2021, FCPS filed a complaint, alleging the Child was dependent and requesting the

trial court order protective supervision of the Child to FCPS or, in the alternative, award

temporary custody of the Child to FCPS.

       {¶3}   FCPS filed the complaint after receiving a report Mother and other adults

were using opiates in the family home.        The Child had access to drugs and drug

paraphernalia. The Child was reported to have used an electronic tablet immediately

after Mother snorted a substance off of it. Additional concerns included Mother’s sleep

patterns interfering with her ability to parent and supervise the Child; the Child being

developmentally delayed; the Child missing an excessive number of days of school; and

the Child eating food out of a dumpster. In addition, Mother had a history of involvement

with FCPS relative to the Child and another child, who is now an adult. Father, who had
Fairfield County, Case Nos. 2022 CA 00029 & 2022 CA 00030                                  4


an extensive criminal history, was incarcerated at the time of the filing of the complaint on

drug related charges and was scheduled to be released on September 11, 2022.

       {¶4}   The trial court conducted a shelter care hearing on March 17, 2021, and

placed the Child in the temporary shelter court-ordered protective supervision of FCPS.

Following an adjudicatory hearing on May 28, 2021, the trial court found the Child to be

dependent and placed the Child in the temporary custody of FCPS. The trial court

conducted review hearings on September 15, and December 14, 2021, and maintained

the status quo. FCPS filed a motion for permanent custody on February 17, 2022.

       {¶5}   The trial court conducted a hearing on the motion on May 10, 2022. Father

appeared virtually although his attorney was present in the courtroom.              Prior to

commencement of the hearing, counsel for Parents requested a continuance on behalf

of their clients to allow Parents additional time to work on their case plan services. The

trial court denied the request, noting, if the facts as testified to at the hearing supported

Parents’ positions, the trial court would find such and deny FCPS’s motion for permanent

custody.

       {¶6}   The following evidence was presented at the hearing:

       {¶7}   Lacey Carrel, a treatment service coordinator with the Recovery Center,

testified she completed an assessment of Mother on June 17, 2021. Although Carrel

scheduled a follow-up appointment, Mother did not present for the meeting. Based upon

the assessment, Carrel recommended Mother engage in an education group and

complete a re-assessment upon completion of the group program. Mother began the

education group on July 13, 2021, and completed it on August 17, 2021. Mother failed to

attend the scheduled re-assessment appointment on September 1, 2021.                Carrel’s
Fairfield County, Case Nos. 2022 CA 00029 & 2022 CA 00030                                 5


attempts to re-engage Mother were unsuccessful. Carrel eventually closed Mother’s

case.

        {¶8}   Rachel Marshall, an intake supervisor with FCPS, testified FCPS received

an initial report regarding the Child on January 21, 2021. The initial concerns were

neglect and physical abuse of the Child perpetrated by Mother. FCPS conducted an

investigation and, as a result, sought and received a shelter care order. At the time of the

investigation, Mother admitted to daily methamphetamine use. Mother completed an on-

site screen at the agency, which was positive for methamphetamine, amphetamine, and

methylenedioxymethamphetamine (“MDMA”). FCPS implemented a safety plan with

Mother’s mother, but she was only able to care for the Child for a limited period of time.

The initial concerns did not involve Father. Marshall explained Father was incarcerated

during the course of FCPS’s investigation.

        {¶9}   Austin Miller, a felony probation officer, supervised Father while he was on

community control. Miller explained Father had two separate cases, both of which

involved drug-related offenses. Father received judicial release in June, 2021. Miller

began supervising him in July, 2021, at which time Father failed to report. A warrant was

issued and Father was arrested on August 17, 2021. Father served a seven-day jail

sentence. He was released on August 24, 2021. Father reported to Miller for two weeks,

then failed to report on September 17, 2021.

        {¶10} Father was arrested on February 10, 2022. Miller subsequently filed a

motion to revoke Father’s community control based upon the following violations: failure

to report on September 17, 2021; failure to maintain total sobriety (Father admitted using

methamphetamines on February 24, 2022); and failure to comply with counseling orders
Fairfield County, Case Nos. 2022 CA 00029 & 2022 CA 00030                            6


(Father failed to follow the recommendations from Lancaster Recovery Services and was

unsuccessfully terminated from counseling). Following a hearing, Father was continued

on community control with orders to enter and successfully complete the Northwest

Community Corrections Program. Father was engaged in the program at the time of the

hearing.

      {¶11} Ashton Clark, the ongoing caseworker assigned to the family, detailed

Mother and Father’s case plan requirements. Mother’s case plan required her to meet

with her FCPS caseworker in person at least once a month; complete an AOD (alcohol

and other drugs) assessment and follow all recommendations; complete a mental health

assessment and follow all recommendations; and participate in the random call and

screen program through Averhealth.     Parent education services were subsequently

added to Mother’s case plan.

      {¶12} Between May, 2021, and September, 2021, Mother successfully met with

Clark at least once a month. In October, 2021, Clark had contact with Mother through

unannounced face-to-face attempts at her home or through telephone calls. Between

November, 2021, and January, 2022, Clark met with Mother either at her home or at the

agency. Clark was unable to make contact with Mother in February, and April, 2022.

      {¶13} Mother completed her AOD assessment at the Recovery Center. Mother

engaged in group counseling as part of a group education class. Upon completion of the

group, Mother was to be re-assessed.       Mother did not present for the follow-up

assessment and was subsequently discharged as of result. Clark stated Mother re-

engaged in counseling in March, 2022, through Integrated Services. Mother is involved
Fairfield County, Case Nos. 2022 CA 00029 & 2022 CA 00030                             7


in both group and individual counseling, and is compliant with the expectations of her

treatment program.

      {¶14} Clark indicated Mother “was for the most part consistent with her random

drug screens,” but added “there were periods of time where she was not consistent or did

not participate in any random call and screens.” Transcript of May 10, 2022 Permanent

Custody Hearing at 62. Mother had negative screens from March 24, through June 3,

2021, from June 16, through August 2, 2021, on August 20, 2021, and from September

1, through September 17, 2021. Mother tested positive for methamphetamines on June

7, August 11, August 16, and September 28, 2021, and positive for alcohol on June 13,

2021. Mother did not present for randomly selected screens from October 4, through

November 30, 2021. As a result, Mother was discharged from the program. Mother re-

engaged in the call and screen program, beginning on March 10, 2022. Mother was

consistent with her screens throughout the month of March, 2022, except for one no-show

on March 25, 2022. Mother’s screens were negative during this period.

      {¶15} Clark explained, due to the Child’s needs, FCPS attempted to engage

Mother in parenting education through the Fairfield County Board of Developmental

Delays (“FCBDD”). FCBDD did not respond to FCPS’s inquiries.

      {¶16} With respect to Father’s case plan, Clark testified Father was required to

meet with his FCPS caseworker in person at least once a month; complete an AOD

assessment and follow all recommendations; complete a mental health assessment and

follow all recommendations; participate in the random call and screen program; parenting

education; and complete a batterer intervention assessment.
Fairfield County, Case Nos. 2022 CA 00029 & 2022 CA 00030                               8


      {¶17} While Father was incarcerated between April and June, 2021, Clark met

with Father via video calls. Clark was unable to locate Father from August through

November, 2021. Clark met with Father in December, 2021, during Father’s visit with the

Child. Father declined a private face-to-face meeting with Clark at that time. Clark was

unable to locate Father in January, 2022. Between February and April, 2022, Clark met

with Father while he was held at the Fairfield County Jail. Clark met with Father at

Northwest Community Corrections in May, 2022.

      {¶18} Father declined the mental health assessment, telling Clark he did not have

any mental health concerns.      Father completed his substance AOD at Lancaster

Recovery Services.     Father’s last contact with Lancaster Recovery services was

September 8, 2021. He was discharged for noncompliance in October, 2021.

      {¶19} Because Clark was unable to locate Father, Father did not engage in the

random call and screen program while he was not incarcerated. Father was participating

in random screens at the correctional institution. Father initially stated he did not need

parenting education, but subsequently agreed to complete any program FCPS

recommended.      Father was unable to complete parenting education due to his

incarceration.

      {¶20} FCPS had concerns regarding Father perpetrating violent and controlling

behavior towards Mother, and requested he complete a batterer intervention assessment.

Due to Clark’s inability to locate Father, FCPS was unable to refer him to a provider to

complete the assessment.

      {¶21} Clark noted FCPS still had concerns regarding Parents. With respect to

Father, FCPS continued to have concerns with Father’s use of illegal and non-prescribed
Fairfield County, Case Nos. 2022 CA 00029 & 2022 CA 00030                                 9


substances, his parenting practices, and his potential for violent and controlling behavior

towards Mother.     With respect to Mother, FCPS continued to have concerns about

Mother’s ability to maintain long-term sobriety and behavioral changes. FCPS had not

been able to assess Mother’s current housing situation. Clark opined neither Mother nor

Father had remedied the conditions which caused the Child to be removed from their

care.

        {¶22} Clark described the Child’s mental and physical needs. The Child was

diagnosed with autism. The Child is considered high-functioning as she is verbal and

able to communicate. The Child is currently placed in a licensed foster home. The Child

has been with the foster family since March 22, 2021. Clark noted the Child has “adjusted

incredibly well.” At 69.   When the Child was initially placed, there were significant

behavioral concerns. The Child threw tantrums, struggled to deescalate, and lied. The

Child was not toilet trained although the Child was 8 years old.

        {¶23} Clark stated the Child had made significant strides since being placed in the

foster home. Clark emphasized the Child deserved permanency. Clark added it is

important for the Child to know where she is going to lay her head and where she is going

to return to each day, explaining it is important for the Child to have this knowledge given

her diagnoses. The Child wishes to be adopted by the foster parents. The Child loves

her actual parents and engages well with them.

        {¶24} Tom Gordon, the guardian ad litem (“GAL”), testified he submitted a written

report recommending permanent custody of the Child be granted to FCPS. The GAL

stated Parents failed to remedy the conditions which caused the Child to be removed
Fairfield County, Case Nos. 2022 CA 00029 & 2022 CA 00030                             10


from their home. The testimony presented at the hearing did not change his opinion in

favor of granting permanent custody of the Child to FCPS.

         {¶25} Via Decision filed May 18, 2022, the magistrate recommended Parents’

parental rights be terminated and permanent custody of the Child be granted to FCPS.

The magistrate found the Child could not and should not be placed with either Mother or

Father within a reasonable time. On May 31, 2022, and June 1, 2022, Father and Mother

filed their respective objections to the magistrate’s decision.      FCPS filed separate

memorandum contra on June 3, and 6, 2022. Father filed a supplemental memorandum

on July 5, 2022. Mother filed a memorandum in support on July 6, 2022.

         {¶26} Via Judgment Entry filed July 8, 2022, the trial court overruled Parents’

objections and upheld the decision of the magistrate. The trial court terminated Parents’

parental rights and ordered the Child be placed in the permanent custody of FCPS.

         {¶27} It is from this judgment entry Parents separately appeal.

         {¶28} In Fairfield App. No. 22CA29, Father raises the following assignments of

error:




               I. THE TRIAL COURT ERRED IN HAVING A HEARING ON THE

         LEGAL CUSTODY MOTION TEN MONTHS BEFORE THE STATUTORY

         DEADLINE FOR THIS MATTER TO BE TRIED BY THE COURT.

               II.   THE   TRIAL   COURT      ERRED     IN   NOT    GRANTING    A

         CONTINUANCE OF THE TRIAL AS REQUESTED BY THE APPELLANT

         TO ALLOW ADDITIONAL TIME FOR APPELLANT TO COMPLY WITH

         THE CASE PLAN.
Fairfield County, Case Nos. 2022 CA 00029 & 2022 CA 00030                                11


               III. THE TRIAL COURT ERRED IN FINDING THAT THE MINOR

         CHILD COULD NOT BE PLACED WITH THE APPELLANT WITHIN A

         REASONABLE LENGTH OF TIME.

         {¶29} In Fairfield App. No. 22CA30, Mother raises the following assignments of

error:

               I. THE TRIAL COURT COMMITTED REVERSIBLE ERROR IN

         FINDING THAT THERE WAS SUFFICIENT EVIDENCE TO SUSTAIN AN

         ORDER AWARDING PERMANENT CUSTODY OF [THE CHILD] TO

         FAIRFIELD COUNTY PROTECTIVE SERVICES.

               II. THE TRIAL COURT COMMITTED REVERSIBLE ERROR IN THE

         APPLICATION OF OHIO REVISED CODE SEC. 2151.414 IN VIOLATION

         OF THE DUE PROCESS CLAUSE OF THE CONSTITUTION OF THE

         UNITED STATES, AND THE DUE PROCESS CLAUSE OF THE OHIO

         CONSTITUTION.




         {¶30} These cases come to us on the expedited calendar and shall be considered

in compliance with App. R. 11.2(C).

                                            FATHER

                                               I, II

         {¶31} Because Father’s first and second assignments of error challenge the trial

court’s failure to provide him with additional time to work on his case plan, we shall

address said assignments of error together. In his first assignment of error, Father asserts

the trial court erred in conducting the hearing on FCPS’s motion for permanent custody
Fairfield County, Case Nos. 2022 CA 00029 & 2022 CA 00030                              12


ten months before the statutory deadline. In his second assignment of error, Father

contends the trial court erred in denying his motion to continue.

       {¶32} Although Father does not cite a specific statute in his first assignment of

error, we presume Father is referring to the twenty-two month period set forth in R.C.

2151.414(B). This time period is a factor the trial court may consider in determining

whether to grant permanent custody, not a prescribed time in which a parent is permitted

to work on his or her case plan.

       {¶33} Once an agency files a motion for permanent custody, the trial court by R.C.

2151.414(A)(2), which provides, in pertinent part:



              The court shall hold a trial court shall hold the hearing scheduled

       pursuant to division (A)(1) of this section not later than one hundred twenty

       days after the agency files the motion for permanent custody, except that,

       for good cause shown, the court may continue the hearing for a reasonable

       period of time beyond the one-hundred-twenty-day deadline.

              R.C. 2151.414(A)(2).



       {¶34} FCPS filed its motion for permanent custody on February 17, 2022. The

trial court conducted the hearing on the motion on May 10, 2022. As discussed, infra,

good cause was not shown for continuing the hearing beyond the 120-day period.

       {¶35} Juv.R. 23 provides, “Continuances shall be granted only when imperative

to secure fair treatment for the parties.” “The power of the trial court in a juvenile

proceeding to grant or deny a continuance under Juv.R. 23 is quite broad and is reviewed
Fairfield County, Case Nos. 2022 CA 00029 & 2022 CA 00030                                   13


under an abuse of discretion standard.” In re Jordan B., 6th Dist. Lucas No. L–06–1161,

2007–Ohio–2537, ¶ 16. An abuse of discretion connotes that the trial court's attitude was

unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217,

219, 450 N.E.2d 1140 (1983).

       {¶36} Prior to the commencement of the hearing, counsel for both Mother and

Father requested a continuance of the hearing in order for their individual clients to have

more time to work on their case plans. The trial court advised the parties, “[I]f I hear

testimony that I feel if they need more time, I will grant that, but I’m not going to grant the

continuance ahead of time.” Tr. at 9.

       {¶37} The testimony established, throughout the pendency of the matter, Father

was either incarcerated or otherwise avoided interaction with FCPS.               Father was

incarcerated between April and June, 2021. FCPS was unable to locate Father from

August through November, 2021, and again in January, 2022. Between February and

April, 2022, Father was held at the Fairfield County Jail, and was subsequently transferred

to Northwest Community Corrections.

       {¶38} Father’s actions while the case was pending belie his position he needed

additional time to work on his case plan. Father took few, if any, steps towards completing

his case plan when he was out of jail. There was no record evidence to suggest he would

comply should he be given additional time.

       {¶39} Accordingly, we find the trial court did not err in conducting the permanent

custody hearing before any alleged statutory deadline. We further find the trial court did

not abuse its discretion in denying Father’s request for a continuance.

       {¶40} Father’s first and second assignments of error are overruled.
Fairfield County, Case Nos. 2022 CA 00029 & 2022 CA 00030                                  14


                                             FATHER

                                                 III

                                             MOTHER

                                                I, II

       {¶41} We elect to address Father’s third assignment of error and Mother’s first

and second assignments of error together. In his third assignment of error, Father argues

the trial court erred in finding the Child could not be placed with Father within a reasonable

time or should not be placed with Father. In her first assignment of error, Mother

maintains the trial court erred in finding there was sufficient evidence to support its

decision to award permanent custody of the Child to FCPS. In her second assignment of

error, Mother submits the trial court violated her due process rights in its application of

R.C. 2151.414.

       {¶42} As an appellate court, we neither weigh the evidence nor judge the

credibility of the witnesses. Our role is to determine whether there is relevant, competent

and credible evidence upon which the fact finder could base its judgment. Cross Truck v.

Jeffries (Feb. 10, 1982), Stark App. No. CA5758. Accordingly, judgments supported by

some competent, credible evidence going to all the essential elements of the case will not

be reversed as being against the manifest weight of the evidence. C.E. Morris Co. v.

Foley Constr. (1978), 54 Ohio St.2d 279, 376 N.E.2d 578.

       {¶43} R.C. 2151.414 sets forth the guidelines a trial court must follow when

deciding a motion for permanent custody. R.C. 2151.414(A)(1) mandates the trial court

schedule    a    hearing   and    provide    notice     upon   the   filing   of   a   motion

for permanent custody of a child by a public children services agency or private child
Fairfield County, Case Nos. 2022 CA 00029 & 2022 CA 00030                              15


placing agency that has temporary custody of the child or has placed the child in long

term foster care.

       {¶44} Following the hearing, R.C. 2151.414(B) authorizes the juvenile court to

grant permanent custody of the child to the public or private agency if the court

determines, by clear and convincing evidence, it is in the best interest of the child to

grant permanent custody to the agency, and that any of the following apply: (a) the child

is not abandoned or orphaned, and the child cannot be placed with either of the child's

parents within a reasonable time or should not be placed with the child's parents; (b) the

child is abandoned; (c) the child is orphaned and there are no relatives of the child who

are able to take permanent custody; or (d) the child has been in the temporary custody of

one or more public children services agencies or private child placement agencies for

twelve or more months of a consecutive twenty-two month period ending on or after March

18, 1999.

       {¶45} Therefore, R.C. 2151.414(B) establishes a two-pronged analysis the trial

court must apply when ruling on a motion for permanent custody. In practice, the trial

court will usually determine whether one of the four circumstances delineated in R.C.

2151.414(B)(1)(a) through (d) is present before proceeding to a determination regarding

the best interest of the child.

       {¶46} We find there was sufficient and substantial competent evidence to support

the trial court's grant of permanent custody to FCPS.

       {¶47} Father’s case plan required him to meet with his FCPS caseworker in

person at least once a month; complete an AOD assessment and follow all

recommendations;       complete   a   mental   health    assessment     and   follow   all
Fairfield County, Case Nos. 2022 CA 00029 & 2022 CA 00030                               16


recommendations; participate in the random call and screen program; parenting

education; and complete a batterer intervention assessment. Father was incarceration

in Fairfield County Jail between April and June, 2021, and February and April, 2022. Clark

met with Father during these periods and in May, 2022, when Father was incarcerated at

the Northwest Correctional Institution. Clark was unable to locate Father from August

through November, 2021, and then again in January, 2022. Clark met with Father in

December, 2021, during Father’s visit with the Child.

       {¶48} Father declined the mental health assessment, denying he had any mental

health concerns.     Father completed his AOD assessment at Lancaster Recovery

Services, but was discharged for noncompliance in October, 2021. Because FCPS was

unable to locate Father, Father did not engage in the random call and screen program

while he was not incarcerated. Father initially stated he did not need parenting education,

but subsequently agreed to participate in a program. However, Father was unable to

complete parenting education due to his incarceration. Father was asked to complete a

batterer intervention assessment after FCPS learned Father had perpetrated violent and

controlling behavior towards Mother. Because FCPS could not locate Father, he was not

referred for services.

       {¶49} Mother’s case plan required her to meet with her FCPS caseworker in

person at least once a month; complete an AOD assessment and follow all

recommendations;         complete   a   mental   health   assessment    and    follow   all

recommendations; participate in the random call and screen program; and participate in

parent education services.
Fairfield County, Case Nos. 2022 CA 00029 & 2022 CA 00030                               17


      {¶50} Mother met with Clark each month from May, 2021, through January, 2022.

These meetings were either in person or through telephone calls. Mother did not meet

with Clark in February, and April, 2022. Mother completed her AOD assessment at the

Recovery Center and engaged in group counseling.           Mother completed the group

counseling, but failed to present for her reassessment and was subsequently discharged.

Mother re-engaged in counseling in March, 2022, and was involved in both group and

individual counseling and was compliant with her treatment plan.

      {¶51} Mother had negative drug screens from March 24, through June 3, 2021,

from June 16, through August 2, 2021, on August 20, 2021, and from September 1,

through September 17, 2021. Mother tested positive for methamphetamines on June 7,

August 11, August 16, and September 28, 2021, and positive for alcohol on June 13,

2021. Mother did not present for randomly selected screens from October 4, through

November 30, 2021, and was discharged as a result. Mother re-engaged in the call and

screen program, beginning on March 10, 2022. Mother was consistent with her screens

throughout the month of March, 2022, except for one no-show on March 25, 2022.

Mother’s screens were negative during this period. FCPS attempted to engage Mother in

parenting education through FCBDD, but FCBDD did not respond to FCPS’s inquiries.

      {¶52} The record establishes the following with respect to best interest. The Child

is mildly autistic and considered high-functioning.    The Child is verbal and able to

communicate. The Child has been in the same foster home since March 22, 2021, and

has adjusted well. When the Child was initially placed, there were significant behavioral

concerns. The Child threw tantrums, struggled to deescalate, and lied. The Child was not

toilet trained. The Child had made significant strides in foster placement. Clark testified
Fairfield County, Case Nos. 2022 CA 00029 & 2022 CA 00030                               18


the Child deserved permanency, adding it was important, given her diagnoses, for the

Child to know where she was going to lay her head and where she was going to return to

each day. The Child wishes to be adopted by the foster parents. The Child loves Parents

and engages well with them.

       {¶53} Mother makes a blanket assertion the trial court violated her due process

rights in its application of R.C. 2151.414. We have thoroughly reviewed the entire record

in this matter, including a reading of the complete transcript, and find no violation of

Mother’s due process rights. The trial court complied with the procedures set forth in R.C.

2151.414.

       {¶54} Based upon the foregoing, we find the trial court’s decision to grant

permanent custody of the Child to FCPS is not against the manifest weight of the

evidence. We also find the trial court's findings the Child could not and should not be

placed with Parents within a reasonable period of time and it was in the Child's best

interest to grant permanent custody to FCPS are not against the manifest weight of the

evidence.
Fairfield County, Case Nos. 2022 CA 00029 & 2022 CA 00030                        19


      {¶55} Father’s third assignment of error, and Mother’s first and second

assignments of error are overruled.

      {¶56} The judgment of the Fairfield County Court of Common Pleas is affirmed.




By: Hoffman, J.
Wise, Earle, P.J. and
Delaney, J. concur